Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 26, 27, 59-64, 66, 67, 69 and 75 are pending in the application. Claim 8, 59 and 60 are rejected. Claims 1-7, 10-14, 26, 27, 61-64, 66, 67 and 69 are allowed. Claim 9 is objected to. Claims 15-18 and 75 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9th, 2022 has been entered.

Response to Amendment / Argument
All objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. Therefore, arguments pertaining to these objections and rejections will not be addressed. The rejections over claim 8 have been amended to address the reformatting of the claims; however, since claim 8 does not limit R1 to chloro, the prior art and ODP are deemed to still apply to claim 8.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 59 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected as indefinite since the formula (III) recites a variable R1 that is not defined in claim 8.
Claim 59 recites the limitation "each R3 in the compound of formula I" in lines 1 and 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Formula (I) in claim 1 does not possess any instances of the variable R3. It appears that the noted limitation should refer to formula II. Claim 60 is rejected as indefinite for the same reason since it does not correct the issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Pohlmann et al. teach the following conversion on page 20:

    PNG
    media_image1.png
    364
    540
    media_image1.png
    Greyscale
.
The prior art teaches a method of using a compound having the instant formula II. The prior art further teaches the following general step prior to deprotecting on page 12:

    PNG
    media_image2.png
    370
    423
    media_image2.png
    Greyscale
.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The differences between the prior art and the instant claim is that the prior art teaches the use of a Cbz protecting group whereas the instant claims would encompass a tertiary alkyl group (corresponding to the instant variable R3). Applying the same step from page 12 of the prior art when using the Boc protecting group would result in a method reading on instant claim 8 where R1 is bromo.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	Regarding the general procedure, Pohlmann et al. teach the following general reactant and step on pages 12 and 13:

    PNG
    media_image3.png
    376
    446
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    599
    media_image4.png
    Greyscale

The prior art further provides the following teaching on page 10 (paragraph [0061]):

    PNG
    media_image5.png
    100
    720
    media_image5.png
    Greyscale

The prior art teaches three protecting groups for an amine including a t-butyl carbamate (Boc), which would read on the instant claims. At least in the interest of determining which protecting group would provide the highest yield, most economical procedure, etc. a person having ordinary skill in the art would have been motivated to test the use of the protecting groups explicitly taught in the prior art. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 12 of U.S. Patent No. 8,802,858 in view of U.S. Patent PGPub No. 2012/0264792 A1 by Pohlmann et al. Claim 11 of the patent is generic to the general method steps discussed under 35 USC 103 in particular that a compound of the following general formula is deprotected:

    PNG
    media_image6.png
    311
    377
    media_image6.png
    Greyscale
.
Furthermore, the coupling with a bromo containing compound is recited in step (c) of the patent. The rationale under 35 USC 103 for the corresponding claims is incorporated here by reference and the instantly claimed subject matter is deemed to be an obvious embodiment of the claims of the patent for the reasons under 35 USC 103.

Allowable Subject Matter
Claims 1-7, 10-14, 26, 27, 61-64, 66, 67 and 69 are allowed.
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626